Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this "Agreement") is entered into as of May 11, 2016,
but is effective for all purposes as of January 1, 2016 (the "Effective Date"),
by and among Deep Down, Inc., a Nevada corporation (the "Company") and Eugene L.
Butler (the "Executive").

 

WITNESSETH:

 

WHEREAS, the Company has determined that it is in its best interests and those
of its shareholders to retain the Executive;

 

WHEREAS, the Company desires to employ the Executive on the terms set forth
below to provide services to the Company and its affiliated companies, and the
Executive is willing to accept such employment and provide such services on the
terms set forth in this Agreement;

 

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement (the "Employment Agreement") dated and effective as of January 1, 2010
pursuant to which certain services of the Executive have been provided to the
Company on the terms set forth therein;

 

WHEREAS, the Company and the Executive desire to terminate the Employment
Agreement and further desire to enter into this Agreement, which has been
drafted to comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended; and

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree as follows:

 

1. Certain Definitions.

 

(a)                "Accrued Obligation" means the sum of (x) the Executive's
Annual Base Salary through the Date of Termination for periods through but not
following his Separation From Service and (y) any accrued vacation pay earned by
the Executive subject to any applicable Company policies on carryover of accrued
vacation pay, and in each case, to the extent not theretofore paid.

 

(b)               "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

 

(c)                "Beneficial Owner" shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

(d)               "Benefit Obligation" shall mean all benefits to which the
Executive (or his designated beneficiary or legal representative, as applicable)
is entitled or has become vested (or becomes entitled or vested as a result of
termination) under the terms of all employee benefit and compensation plans,
agreements and arrangements (collectively, "Benefit Plans") in which the
Executive is a participant as of the Date of Termination.

 

(d)               "Board" shall mean the Board of Directors of the Company.

 

(e)                "Cause" shall mean:

 

(i)                        the Executive seeking federal bankruptcy protection,
and, in the view of the Board such action reflects negatively upon the
reputation and standing of the Company;

 

(ii)                        the Executive commits an action which may subject
Company to legal liability, including but not limited to commission of acts
which violate: (a) the Americans with Disabilities Act of 1990, as amended; (b)
Title VII of the Civil Rights Act of 1964, as amended and including 42 U.S.C.
Sec 2000(e) et seq.; (c) the Civil Rights Act of 1991; (d) The Civil Rights Acts
of 1866, 1871 and 1964, as amended; (e) 42 U.S.C. Sec 1981; (f) the Age
Discrimination in Employment Act of 1967, as amended; (g) the Texas Commission
on Human Rights Act of 1983, as amended; or other law which may expose the
company to liability;

 

 

 

 



 1 

 

 

(iii)                        the Executive develops a drug or alcohol problem
which the Company deems to materially affect its reputation or which the
Executive fails or refuses to treat and end within a reasonable period of time
upon request of the Board;

 

(iv)                        the continued failure of the Executive to
substantially perform the Executive's duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness), which
such failure continues or remains uncorrected for 30 days after a written Notice
of Termination; or

 

(v)                        a judicial determination that Executive has engaged
in illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company.

 

Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or upon the instructions of the Chief Executive
Officer or of a more senior officer of the Company or based upon the advice of
counsel for the Company (which may be counsel employed by the Company or its
subsidiaries) shall be conclusively presumed to not give rise to Cause.

 

(f)                "Change of Control" shall be deemed to have occurred if any
event set forth in any one of the following paragraphs shall have occurred:

 

(i)                        any Person is or becomes the Beneficial Owner,
directly or indirectly, of 30% or more of either (A) the then outstanding shares
of common stock of the Company (the "Outstanding Company Common Shares") or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"), excluding any Person who becomes such
a Beneficial Owner in connection with the issuance of equity securities directly
by Company to such Person in a Board approved equity financing or otherwise in
connection with a transaction that complies with clauses (A) and (B)  of
paragraph (iii) below;

 

(ii)                        individuals, who, as of the date hereof, constitute
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the Incumbent Board (including in connection with an equity
financing by the Company or in connection with preparing for a listing of
Company equity securities on a national stock exchange) shall be considered as
though such individual was a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or any other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

 

 

 

 



 2 

 

 

(iii)                        the consummation of a reorganization, merger,
amalgamation, consolidation, scheme of arrangement, exchange offer or similar
transaction of the Company or any of its subsidiaries or the sale, transfer or
other disposition of all or substantially all of the Company's Assets (each, a
"Business Combination"), unless, following such Business Transaction or series
of related Business Transactions, as the case may be, (A) individuals and
entities (which, for purposes of this Agreement, shall include, without
limitation, any corporation, partnership, association, joint-stock company,
limited liability company, trust, unincorporated organization or other business
entity) who were the beneficial owners, respectively, of more than fifty percent
(50%) of, respectively, the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such Business Transaction
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding common shares and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or other governing body), as the case may be, of the entity resulting
from such Business Transaction (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company's Assets either directly or through one (1) or more subsidiaries or
entities), as the case may be, (B) no person (excluding any entity resulting
from such Business Transaction or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Transaction)
beneficially owns, directly or indirectly, 25% or more of, respectively, then
the outstanding shares of common stock of the entity resulting from such
Business Transaction or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Transaction, and (C) at least a majority the members of the
board of directors (or other governing body) of the entity resulting from such
Business Transaction were members of the Incumbent Board at the time of the
approval of such Business Transaction; or

 

(iv)                        approval or adoption by the Board of Directors or
the shareholders of the Company of a plan or proposal which would result
directly or indirectly in the liquidation, transfer, sale or other disposal of
all or substantially all of the Company's Assets or the dissolution of the
Company.

 

(g)               "Company" shall mean Deep Down, Inc., a Nevada corporation, or
any successor thereto, including (but not limited to) any Entity into which Deep
Down, Inc. is merged, consolidated or amalgamated, or any Entity otherwise
resulting from a Business Transaction.

 

(h)               "Company's Assets" shall mean the assets (of any kind) owned
by the Company, including (but not limited to) the securities of the Company's
Subsidiaries and any of the assets owned by the Company's Subsidiaries.

 

(i)                 “Competition” shall mean engaging in, or otherwise directly
or indirectly being employed by or acting as a consultant or lender to, or being
a director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or permitting his name to be used in connection with the activities
of any other business or organization which competes, directly or indirectly,
with the business of the Company as the same shall be constituted at any time
during the Term.

 

(j)                 “Confidential Information” shall mean Company’s or Company’s
affiliate’s information which is used in the Company’s business and is (i)
proprietary to, about or created by the Company; (ii) gives Company some
competitive business advantage or the opportunity of obtaining such advantage or
the disclosure of which could be detrimental to the interests of Company; (iii)
designated as Confidential Information by Company, or from all the relevant
circumstances should reasonably be assumed by the Employee to be confidential
and proprietary to Company; or (iv) not generally known by persons or businesses
outside of Company. Such Confidential Information includes, but is not limited
to, the following types of information and other information of a similar nature
(whether or not reduced to writing or designated as confidential):

 

(i)                             Work Product. Means product or information
resulting from or related to work or projects performed or to be performed for
Company;

 

 

 

 



 3 

 

 

(ii)                           Other Proprietary Information. Employee is aware
of and acknowledges that Company has developed special competence and knowledge
in the subsea oilfield service industry and has accumulated information not
generally known to others in the field which is of unique value in the conduct
and growth of Company’s business and which Company treats as proprietary. This
information includes data relating to Company’s proprietary rights prior to any
public disclosure thereof, including but not limited to the nature of the
proprietary rights, production data, the status and details of research and
development of products and services, and information regarding acquiring,
protecting, enforcing and licensing proprietary rights (including patents,
copyrights and trade secrets);

 

(iii)                         Third-Party Information. Confidential or
proprietary information from third parties subject to a duty on the Company's
part to maintain the confidentiality of such information and to use it only for
certain limited purposes.

 

(iv)                         Business Operations. Internal personnel and
financial information, vendor names and other vendor information (including
vendor characteristics, services and agreements), purchasing and internal cost
information, internal services and operational manuals, and the manner and
methods of conducting Company’s business;

 

(v)                           Marketing and Development Operations. Marketing
and development plans, price and cost data, price and fee amounts, pricing and
billing policies, quoting procedures, marketing techniques and methods of
obtaining business, forecasts and forecast assumptions and volumes, and future
plans and potential strategies of Company which have been or are being
discussed; and

 

(vi)                         Clients. Names of Company clients and their
representatives, contracts and their contents and parties, customer services,
and data provided by clients.

 

(k)               "Date of Termination" shall mean the date of last employment
for Executive as identified in the Notice of Termination which shall be in
compliance with the applicable provision of Section 4 setting the minimum
required notice period for termination of the Agreement by Executive or Company.

 

(l)                 "Disability" shall mean the absence of the Executive from
performance of the Executive's duties with the Company on a substantial basis
for one hundred twenty (120) consecutive or non-consecutive calendar days or
more within any 12-month period as a result of incapacity due to mental or
physical illness.

 

(m)             "Employment Period" shall mean the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date;
provided, however, that commencing on the third anniversary of the Effective
Date, and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the "Renewal Date"),
unless previously terminated, the Employment Period shall be automatically
extended for an additional annual period(s) (until the next annual anniversary
of the Effective Date), unless, at least 90 days prior to the applicable Renewal
Date, the Company or Executive shall give notice to the other that the
Employment Period shall not be so extended.

 

(n)               "Entity" shall mean any corporation, partnership, association,
joint-stock company, limited-liability company, trust, unincorporated
organization or other business entity.

 

(o)               "Exchange Act" shall mean the Securities Exchange Act of 1934,
as amended.

 

 

 

 



 4 

 

 

(p)               "Good Reason" shall mean the occurrence of any of the
following:

 

(i)                        except as provided herein regarding a Change of
Control, the assignment to the Executive of any position, authority, duties or
responsibilities that are not materially consistent with the Executive's
position (including status, offices and titles), authority, duties or
responsibilities as contemplated by Section 3(a) of this Agreement, or any other
action by the Company which results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose any action not
taken in bad faith and which is remedied by the Company after receipt of notice
thereof given by the Executive;

 

(ii)                        any material failure by the Company to comply with
any of the material provisions of this Agreement (including, without limitation,
its obligations under Section 3(a)) or any other agreements between the
Executive and the Company, which is not cured within 30 days of the Notice of
Termination provided by Executive;

 

(iii)                        any material reduction to Executive's Annual Base
Salary (as such term is defined in Section 3(b)) or Executive's bonus,
retirement, pension, savings, life insurance, medical, health and accident, or
disability plans, which is not cured within 30 days of the Notice of Termination
provided by Executive;

 

(iv)                        the Company's requiring the Executive to be based at
any office or location other than as provided in Section 3(a)(i) hereof;

 

(v)                        any failure by the Company to comply with and satisfy
Section 9(b) of this Agreement;

 

(vi)                        the failure of Executive and Company to mutually
agree to the criteria, terms and conditions for calculation of the Annual Bonus
(as defined in Section 3(b)(ii) within 30 days after the date such criteria are
communicated to Executive.

 

In the event of a Change of Control or other Business Transaction, following the
Change of Control or the consummation of such other Business Transaction, "Good
Reason" shall be deemed to exist in the event Executive is assigned to any
position, authority, duties or responsibilities that are (A) not at or with the
ultimate parent company of the successor to the Company or the Entity surviving
or resulting from such Business Transaction, or (b) materially inconsistent with
the Executive's position (including status, offices, titles and excluding
Executive's reporting requirements), authority, duties or responsibilities as
contemplated by Section 3(a).

 

(q)               “Invention” shall mean any and all significant conceptions and
ideas for inventions, improvements and valuable discoveries, whether patentable
or not, which are (i) conceived or made by the Executive, solely or jointly with
another, during the Employment Period, (ii) directly related to the business or
activities of the Company or its Subsidiaries, and (iii) conceived by the
Executive as a result of the Executive's employment by the Company.

 

(r)                 "IRS" shall mean the Internal Revenue Service.

 

(s)                "Notice of Termination" shall mean a written notice which:
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, (iii) the Date of Termination, and
(iv) whether the Company invokes Section 4(f) for all or a portion of the
remainder of Executive’s employment in the event of termination by Executive.

 

 

 

 



 5 

 

 

(t)                 "Person" shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or any of its
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering by the
Company of such securities, or (iv) a corporation or other Entity owned,
directly or indirectly, by the shareholders of the Company in the same
proportions as their ownership of Outstanding Company Common Shares.

 

(u)               “Restricted Period” shall mean the period of Executive’s
employment and a period of 24 months following the Date of Termination of
Executive’s employment with Company.

 

(v)               "Section 409A" means Section 409A of the Internal Revenue Code
of 1986, as amended.

 

(w)             "Section 409A Amounts" means those amounts that are deferred
compensation subject to Section 409A.

 

(x)               "Separation From Service" shall have the meaning ascribed to
such term in Section 409A.

 

(y)               "Specified Employee" means a person who is a "specified
employee" within the meaning of Section 409A.

 

(z)                "Subsidiary" shall mean any majority-owned subsidiary of the
Company or any majority-owned subsidiary thereof, or any other Entity in which
the Company owns, directly or indirectly, a majority of the economic interest
therein.

 

(aa)            “Waiting Period” shall mean the six-month period commencing on
the date after the Executive's Separation From Service.

 

2. Employment Period. The Company and Executive hereby agree that unless this
Agreement is earlier terminated as provided for herein, the Company will
continue to employ Executive throughout the Employment Period.

 

3. Terms of Employment.

 

(a)                Position and Duties.

 

(i)                        During the Employment Period, the Executive's
position (including status, offices, titles, authority, duties and
responsibilities) shall be Chief Financial Officer of the Company. The
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.

 

(ii)                        During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote reasonable attention and time during normal business
hours for a similarly situated executive to the reasonable business and affairs
of the Company and, to the extent necessary to discharge the responsibilities
assigned to the Executive hereunder, to use the Executive's reasonable best
efforts to perform faithfully and efficiently such responsibilities. During the
Employment Period it shall not be a violation of this Agreement for the
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities in
clause (A), (B), and (C) together do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company in
accordance with this Agreement or otherwise negatively impact the good will of
the Company as viewed in the eyes of the Board. It is expressly understood and
agreed that to the extent that such activities have been conducted by the
Executive prior to the date hereof, and are listed on Exhibit “A”, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the date hereof shall not thereafter be deemed to
interfere with the performance of the Executive's responsibilities to the
Company.

 

 

 

 



 6 

 

 

(b)               Compensation.

 

(i)                        Base Salary. During the Employment Period, the
Executive shall receive an annualized base salary (the "Annual Base Salary"),
not less than the base salary the Executive earned during the prior 12-month
period, including any portion of the salary paid to Executive which was earned
but deferred. Such Annual Base Salary shall be paid in not less than 12 monthly
installments according to the regular payroll practices of the Company. During
the Employment Period, the Annual Base Salary shall be reviewed for possible
increase at least once every 12 months. Any increase in the Annual Base Salary
may not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Annual Base Salary shall not be reduced after any such
increase and the Annual Base Salary as utilized in this Agreement shall refer to
the Annual Base Salary as so increased.

 

(ii)                        Annual Bonus. The Executive shall be eligible to
earn a cash bonus payment each fiscal year under this Agreement the (“Annual
Bonus Payment”). The Annual Bonus Payment shall be calculated based upon
achievement of a target financial objective set by the Board’s Compensation
Committee upon the Effective Date of this Agreement for the first fiscal year
during which this Agreement is performable and thereafter within three months of
the beginning of each fiscal year thereafter. Such Annual Bonus Payment shall be
based upon the target financial objective for the Company as compared to EBITDA
for the prior fiscal year.

 

If the Board subsequently determines the financial statements of the Company
must be materially restated for any fiscal year involved in the determination of
the Annual Bonus Payment, the Executive may be required to repay any portion of
the Annual Bonus Payment in excess of what Executive’s Annual Bonus Payment
would be under the restated financial statements. Conversely, if Executive would
be entitled to a larger Annual Bonus Payment under the restated financial
statements, the Company shall pay to Executive the difference between what the
Executive has previously been paid and what the Executive would have earned
under the restated financial statements.

 

For purposes of the determination of the Annual Bonus Payment, EBITDA shall be
defined as follows: The net income (loss) of the Company plus interest
expense-net, income taxes, depreciation and amortization (including amortization
of purchased receivables). The determination of EBITDA, for purposes of the
Annual Bonus Payment, shall be made by the Board in accordance with generally
accepted accounting principles in effect in the United States, applied on a
consistent basis (“GAAP”). EBITDA shall be adjusted for the following purposes:
(A) to exclude net gains and losses on the disposal of assets and other
non-operating income or expense items; (B) to exclude EBITDA generated from
acquisitions of new businesses or companies during the year (an acquisition of a
new office would not be deemed to be a material acquisition); (C) to exclude
capitalized costs that would otherwise be expenses of the period; and (D) for
other items in the discretion of the Board, provided, however that as to
Executive Officers, the Board may not exercise discretion to increase EBITDA for
purposes of the Annual Bonus Payment.

 

The Annual Bonus Payment, if earned, will be paid in cash no later than 30 days
after the completion of the annual audit of the Company’s consolidated financial
statements, unless the Executive shall elect to defer the receipt of such Annual
Bonus Payment pursuant to an arrangement which meets the requirements of Section
409A. In any event, for purposes of Section 409A, the Annual Bonus Payment will
not be considered earned by the Executive until the completion of the annual
audit of the Company’s consolidated financial statements.

 

 

 

 



 7 

 

 

(iii)                        Stock Award. The Executive shall receive a
restricted common stock award as provided in the attached Restricted Stock
Agreement (Exhibit “B”) upon the Effective Date of the Agreement. From Time to
time Company may provide Executive additional restricted stock offers in the
same general form as that identified in the Restricted Stock Agreement.

 

(iv)                        Incentive, Savings and Retirement Plans. During the
Employment Period, the Executive shall be eligible to participate in all
incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Company, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the whole, than the most favorable of those provided by
the Company for the Executive under such plans, practices, policies and programs
as in effect at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company,
subject to the terms and conditions of the applicable plans, practices, policies
and programs.

 

(v)                        Welfare Benefit Plans. During the Employment Period,
the Executive and/or the Executive's family, as the case may be, shall be
eligible to participate in all welfare benefit plans, practices, policies and
programs provided by the Company; including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs (the “Plans”)
from time to time to the extent applicable generally to, and no less favorable
than those provided to other peer executives at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company. The Company shall pay 100% of all premiums
with respect to such Plans.

 

(vi)                        Fringe Benefits. During the Employment Period, the
Executive shall be entitled to such fringe benefits (including, without
limitation, payment of cellular telephone, vehicle allowance, payment of club
dues, payment of professional fees and taxes and related expenses, as
appropriate) in accordance with the plans, practices, programs and policies of
the Company for other peer executives at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company. Notwithstanding the foregoing, any amounts payable
under this Section 3(b)(vi) that are Section 409A Amounts shall be paid in a
manner and at such times so as to be compliant with or exempt from Section 409A.

 

(vii)                        Expenses. During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
business expenses incurred by the Executive subject to the terms of the
Company's applicable expense reimbursement policies applicable to other peer
executives at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company.
Notwithstanding the foregoing, any amounts payable under this Section 3(b)(vii)
that are Section 409A Amounts shall be paid in a manner and at such times so as
to be compliant with or exempt from Section 409A.

 

 

 

 



 8 

 



(viii)                        Vacation. During the Employment Period, the
Executive shall be entitled to up to six weeks paid vacation per calendar year
or such greater amount of paid vacation as may be applicable generally to other
peer executives at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company. To
the extent not used in any fiscal year, Executive may carry over up to eight
weeks of paid vacation to a subsequent calendar year. Executive may not take
more than two consecutive weeks of paid vacation in any 30 day period.

 

(ix)                        Legal Fees. In the event of any dispute between
Company and Executive as to the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance of this
Agreement, Executive shall be entitled to reimbursement of all legal fees and
expenses incurred by him, if Executive is the prevailing party in any such
dispute, or any litigation, arbitration or other proceedings arising out of such
dispute.

 

(c)                Certain Additional Payments by the Company.

 

(i)                        Anything in this Agreement to the contrary
notwithstanding, if it shall be determined that any payment or distribution by
the Company or any of its affiliated companies to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement, any other plan, agreement or contract or otherwise,
but determined without regard to any additional payments required under this
Section 3(c)) (a “Payment”) would be subject to any additional tax or excise tax
imposed by sections 409A, 457A or 4999 of the Code (and any successor provisions
or sections to sections 409A, 457A and 4999) or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
promptly receive from the Company an additional payment (a “Gross-Up Payment”)
in an amount such that after payment by the Executive of all taxes (including
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Any Gross-Up Payment shall be made by the Company at
least 10 days prior to the date that the Executive is required to remit to the
relevant taxing authority any federal, state and local taxes imposed upon the
Executive, including the amount of additional taxes imposed upon the Executive
due to the Company’s payment of the initial taxes on such amounts.
Notwithstanding any provision of this Agreement to the contrary, any amounts to
which the Executive would otherwise be entitled under this Section 3(c)(i)
during the first six months following the date of the Executive’s Separation
From Service shall be accumulated and paid to the Executive on the date that is
six months following the date of his Separation From Service. All reimbursements
by the Company under this Section 3(c)(i) shall be paid no later than the
earlier of (i) the time periods described above and (ii) the last day of the
Executive’s taxable year next following the taxable year in which the expense
was incurred.

 

(ii)                        Subject to the provisions of Section 3(c)(iii), all
determinations required to be made under this Section 3(c), including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination shall be
made by PricewaterhouseCoopers or, as provided below, such other certified
public accounting firm as may be designated by the Executive (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within fifteen (15) business days after the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting a Change of
Control, the Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 3(c), shall be paid by the Company to the
Executive within five (5) days after the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm, absent manifest error,
shall be binding upon the Company and the Executive, subject to the last
sentence of Section 3(c)(i), and in no event later than the payment deadline
specified in Section 3(c)(i). As a result of the uncertainty in the application
of section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 3(c)(iii) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive, subject to the last sentence of Section 3(c)(i), and in no event
later than the payment deadline specified in Section 3(c)(i).

 

 

 

 



 9 

 

 

(iii)                        The Executive shall notify the Company in writing
of any claim by the IRS that, if successful, would require the payment by the
Company of the Gross-Up Payment (or an additional Gross-Up Payment in the event
the IRS seeks higher payment). Such notification shall be given as soon as
practicable, but no later than ten (10) business days after the Executive is
informed in writing of such claim, and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:

 

(A)            give the Company any information reasonably requested by the
Company relating to such claim,

 

(B)            take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

C)             cooperate with the Company in good faith in order to effectively
contest such claim, and

 

(D)            permit the Company to participate in any proceedings relating to
such claims; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred at any
time during the period that ends ten (10) years following the lifetime of the
Executive in connection with such proceedings and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 3(c)(iii), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. The Company shall not direct the
Executive to pay such a claim and sue for a refund if, due to the prohibitions
of section 402 of the Sarbanes-Oxley Act of 2002, the Company may not advance to
the Executive the amount necessary to pay such claim. All such costs and
expenses shall be made by the Company at least ten (10) days prior to the date
that the Executive is required to pay or incur such costs and expenses. The
costs and expenses that are subject to be paid by the Company pursuant to this
Section 3(c)(iii) shall not be limited as a result of when the costs or expenses
are incurred. The amounts of costs or expenses that are eligible for payment
pursuant to this Section 3(c)(iii)(D) during a given taxable year of the
Executive shall not affect the amount of costs or expenses eligible for payment
in any other taxable year of the Executive. The right to payment of costs and
expenses pursuant to this Section 3(c)(iii)(D) is not subject to liquidation or
exchange for another benefit. Notwithstanding any provision of this Agreement to
the contrary, any amounts to which the Executive would otherwise be entitled
under this Section 3(c)(iii)(D) during the first six months following the date
of the Executive’s Separation From Service shall be accumulated and paid to the
Executive on the date that is six months following the date of his Separation
From Service. All reimbursements by the Company under this Section 3(c)(iii)(D)
shall be paid no later than the earlier of (i) the time periods described above
and (ii) the last day of the Executive’s taxable year next following the taxable
year in which the expense was incurred.

 

 

 



 10 

 



(iv)                        If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3(c)(iii), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of Section 3(c)(iii))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
Section 3(c)(iii), a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then such
advance shall not be required to be repaid.

 

(v)                        Any provision in this Agreement or any other plan or
agreement to the contrary notwithstanding, if the Company is required to pay a
Gross-Up Payment pursuant to the provisions of this Agreement and pursuant to
the provisions of another plan or agreement, then the Company shall pay the
total of the amounts determined pursuant to this Agreement and the provisions of
such other plan or agreement.

 

4. Termination of Employment.

 

(a)                Death or Disability. The Executive's employment shall
terminate automatically upon the Executive's death during the Employment Period
without necessity of Notice of Termination. If the Company determines in good
faith that the Executive has a Disability, the Company may terminate the
Agreement upon not less than 30 days written notice.

 

(b)               By the Company with Cause. Subject to the limitations of
Section 1(d) regarding notice and cure, the Company may terminate the
Executive's employment immediately during the Employment Period for Cause by
providing a Notice of Termination.

 

(c)                By the Executive with Good Reason. Subject to the limitations
of Section 1(n) regarding notice and cure, the Executive's employment may be
terminated immediately by the Executive at any time during the Employment Period
for Good Reason by providing a Notice of Termination.

 

(d)               By the Company without Cause. The Executive's employment may
be terminated by the Company at any time during the Employment Period without
Cause at any time by providing a Notice of Termination and upon not less than 60
days written notice.

 

(e)                By the Executive without Good Reason. The Executive's
employment may be terminated by the Executive at any time during the Employment
Period without good Reason by providing a Notice of Termination and upon not
less than 60 days written notice.

 

 

 

 



 11 

 



(f)                Garden Leave. In the event of termination by Executive with
or without Good Reason, the Company may elect to relieve Executive of any and
all duties under this Agreement and deny Executive access to Company property so
long as Company makes any and all payments otherwise due under the Agreement
during the Notice of Termination period. The Company may elect to place
Executive on Garden Leave at any time during the remainder of Executive’s
employment identified in the Notice of Termination. Such leave shall not
prejudice either Company or Executive to any other rights or payments due under
this Agreement.

 

5. Obligations of the Company Upon Termination.

 

(a) Death or Disability. If, during the Employment Period, the Executive's
employment is terminated by reason of the Executive's death or Disability:

 

(i)                        the Company shall pay to the Executive (or
Executive's heirs, beneficiaries or representatives, as applicable) in a lump
sum in cash, within 30 days after the Date of Termination, the Accrued
Obligation; and

 

(ii)                        the Company shall pay or cause the Executive (or
Executive's heirs, beneficiaries or representative, as applicable) to be paid
the Benefit Obligation at the times specified in and in accordance with the
terms of the applicable Benefit Plans.

 

(b) Good Reason or Other Than for Cause. If, during the Employment Period, the
Executive is terminated by the Executive for Good Reason or by the Company for
any reason other than for Cause, then:

 

(i)                        The Company shall pay to the Executive, at the times
specified in Section 5(b)(ii) below, the following amounts:

 

(A)            the Accrued Obligation,

 

(B)            the Benefit Obligation,

 

(C)            a lump sum in cash equal to one time the Executive's Annual Base
Salary (at the rate in effect as of the Date of Termination); provided, however,
that if such termination occurs prior to the date that is 12 months following a
Change of Control, then the amount of such lump sum cash payment shall be equal
to three times the Executive's Annual Base Salary (at the rate in effect as of
the Date of Termination),

 

 

 

 



 12 

 



(D)            a lump sum in cash equal to the average annual bonus paid to the
Executive for the prior two full fiscal years preceding the Date of Termination;
provided, however, that if such termination occurs prior to the date that is 12
months following a Change of Control, then the amount of such lump sum cash
payment shall be equal to two times the average Annual Bonus paid to the
Executive for the prior two full fiscal years preceding the Date of Termination,

 

(E)            a lump sum in cash equal to a pro rata portion of the Annual
Bonus payable for the period in which the Date of Termination occurs based on
actual performance under the Company's annual incentive bonus arrangement;
provided, however, that such pro rata portion shall be calculated based on
Executive's Annual Bonus for the previous fiscal year; provided, further that if
no previous Annual Bonus has been paid to ex-Executive, then the lump-sum cash
payment shall be no less than 50% of Executive’s Annual Base Salary, and

 

(F)            if such termination occurs prior to the date that is 12 months
following a Change of Control, then each and every share option, restricted
share award and other equity-based award that is outstanding and held by the
Executive shall immediately vest and become exercisable.

 

(ii)                        The Company shall pay the Executive the Benefit
Obligation at the times specified in and in accordance with the terms of the
applicable Benefit Plans. The Company shall pay the Executive the amounts
described under Section 5(b)(i)(A) within thirty (30) days after the Date of
Termination. The Company shall pay to the Executive the amounts or benefits
described in Sections 5(b)(i)(C) and 5(b)(i)(D) within 90 days following the
date of Executive's Separation From Service if he is not a Specified Employee or
on the date that is six months following the date of his Separation From Service
if he is a Specified Employee. Amounts payable pursuant to Section 5(b)(i)(E)
will be paid at time payment is made to employees generally pursuant to the
terms of the Company's annual incentive bonus arrangement or, if Executive is a
Specified Employee, on the date that is six months following the date of his
Separation From Service, if later.

 

(iii)                        Payments to the Executive under this Section 5(b)
(other than the Accrued Obligation and the Benefit Obligation) are contingent
upon the Executive's execution (and non-revocation) of a release substantially
in the form of Exhibit “A” hereto no later than 60 days following Executive's
Separation From Service.

 

(c) Cause. If the Executive's employment is terminated by the Company for Cause
during the Employment Period, this Agreement shall terminate without further
obligations to the Executive, other than the obligation to pay to the Executive
(x) the Accrued Obligation and (y) the Benefit Obligation in accordance with the
terms of the applicable Benefit Plans. In such case, the Accrued Obligation
shall be paid to the Executive in a lump sum in cash within 30 days after the
Date of Termination and the Benefit Obligation shall be paid in accordance with
the terms of the applicable Benefit Plans.

 

(d) Termination by Executive Other Than for Good Reason. If the Executive
voluntarily terminates his employment during the Employment Period for any
reason other than for Good Reason, the Executive's employment shall terminate
without further obligations to the Executive, other than for payment of the
Accrued Obligation and the Benefit Obligation and the rights provided in Section
6. In such case, the Accrued Obligation shall be paid to the Executive in a lump
sum in cash within 30 days after the Date of Termination and the Benefit
Obligation shall be paid in accordance with the terms of the applicable Benefit
Plans.

 

 

 

 



 13 

 



(e) General. Notwithstanding anything herein to the contrary, if the Executive
is a Specified Employee on the date of his Separation From Service, any payments
or benefits hereunder that are deferred compensation subject to Section 409A,
are payable upon his Separation From Service, and are not otherwise exempt from
Section 409A, shall not be paid during the Waiting Period, and on the first
business day following the expiration of the Waiting Period all payment and
benefits that were payable during the Waiting Period will be paid to the
Executive in a cash lump sum payment, without interest, and thereafter payments
and benefits will be paid as provided herein.

 

6. Other Rights. Except as provided herein, nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any plan,
program, policy or practice provided by the Company and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company. Except
as otherwise provided herein, amounts which are vested benefits, which vest
according to the terms of this Agreement or which the Executive is otherwise
entitled to receive under any of the Benefit Plans or any other plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement.

 

7. Full Settlement.

 

(a)                No Rights of Offset. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.

 

(b)               No Mitigation Required. The Company agrees that, if the
Executive’s employment with the Company terminates, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to this Agreement. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company, or otherwise.

 

8. Competition, Disclosure, Ownership, and Solicitation.

 

(a)                Non-Disclosure. Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate, use, disclose or divulge any Confidential Information of
the Company or its affiliates at any time. Any termination of the Executive's
employment or of this Agreement shall have no effect on the continuing operation
of this Section 8(a).

 

(b)               Return of Confidential Information. The Executive agrees to
return all Confidential Information, including all photocopies, extracts and
summaries thereof, and any such information stored electronically on tapes,
computer disks or in any other manner to the Company at any time upon request by
the Company and upon the termination of his employment hereunder for any reason
without request of the Company. In no event shall an asserted violation of the
provision of this Section 8(b) constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.

 

(c)                Non-Competition. In exchange for the provision of
Confidential Information and training by the Company, the Executive shall not
engage in Competition during the Restricted Period, provided, that it shall not
be a violation of this Section 9(c) for the Executive to become the registered
or beneficial owner of up to five percent (5%) of any class of the capital stock
of a corporation registered under the Securities Exchange Act of 1934, as
amended, provided that the Executive does not actively participate in the
business of such corporation until such time as this covenant expires.

 

 

 

 



 14 

 



(d)               Non-Solicitation; Non-Interference. During the Restricted
Period, the Executive agrees that the Executive will not, directly or
indirectly, for his benefit or for the benefit of any other person, firm or
Entity, do any of the following:

 

(i)                        solicit from any customer doing business with the
Company or any of its Subsidiaries, as of the Date of Termination, business of
the same or of a similar nature to the business of the Company or any of its
Subsidiaries with such customer;

 

(ii)                        solicit from any potential customer (that is known
to the Executive) of the Company or any of its Subsidiaries business of the same
or of a similar nature to that which has been the subject of a known written or
oral bid, offer or proposal by the Company or any of its Subsidiaries, or of
substantial preparation with a view to making such a bid, proposal or offer,
within six months prior to such Date of Termination;

 

(iii)                        solicit the employment or services of any person
employed by or a consultant to the Company upon the Date of Termination, or
within six months prior thereto (provided, however, that the provisions hereof
shall be deemed not to prohibit the Executive, on the Executive's behalf or on
behalf of other persons, firms or Entities, from placing advertisements in
newspapers or other media of general circulation advertising employment
opportunities and offering employment to individuals responding to those
advertisements); or

 

(iv)                        otherwise knowingly interfere with the business or
accounts of the Company or any of its Subsidiaries.

 

(e)                Reformation. Should any provision within this Section 8 of
this Agreement be determined too broad under any law or statute, the parties
expressly request the agreement be reformed to provide the maximum possible
protection to Company.

 

(f)                Extension Due to Breach. For any period of time during which
Executive is in breach of the covenant not to compete set out in this Section 8,
Employee agrees the non-competition and non-solicitation obligations shall be
extended for an equal period.

 

(g)               Incorporation of Prior Agreements. This Agreement incorporates
all non-competition, non-disclosure, and non-solicitation obligations of
Employee to Company from any prior agreements between Executive and Company
which were in effect immediately preceding entry into this Agreement. Such
incorporated obligations shall remain in force and effect until such time, if
any, as sufficient consideration for the provisions of Section 10 above has been
imparted to Employee.

 

(h)               General. The Executive and the Company agree and acknowledge
that the Company has a substantial and legitimate interest in protecting the
Company's and its Subsidiaries' Confidential Information and goodwill. The
Executive and the Company further agree and acknowledge that the provisions of
this Section 8 are necessary to protect the Company's legitimate business
interests and are designed to protect the Company's and its Subsidiaries'
Confidential Information and goodwill. The Executive agrees that the scope of
the restrictions as to time, geographic area, and scope of activity in this
Section 8 are necessary for the protection of the Company's legitimate business
interests and are not oppressive or injurious to the public interest. The
Executive agrees that in the event of a breach or threatened breach of any of
the provisions of this Section 8 the Company shall be entitled to injunctive
relief against the Executive's activities to the extent allowed by law, and the
Executive waives any requirement for the posting of any bond by the Company in
connection with such action. The Executive further agrees that any breach or
threatened breach of any of the provisions of Section 8 would cause injury to
the Company for which monetary damages alone would not be a sufficient remedy.
The Executive hereby agrees that the period during which the agreements and
covenants of the Executive made in Section 8(b) shall be effective shall be
computed by excluding from such computation any time during which the Executive
is in violation of any provision of Section 8(b).

 

 

 

 



 15 

 

 

(i)                 Inventions. The Executive shall disclose promptly to the
Company any and all Inventions. The Executive hereby assigns and agrees to
assign the Executive's interest in any such Invention, improvement or valuable
discovery to the Company or its nominee. Whenever requested to do so by the
Company, the Executive shall execute any and all applications, assignments or
other instruments that the Company shall deem necessary to protect the Company's
or any Subsidiary's interest in any such Invention, improvement or valuable
discovery.

 

9. Successors. This Agreement, and any rights and obligations hereunder, is
personal to the Executive and shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

10. Miscellaneous.

 

(a)                Waivers and Amendments. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Executive and the
Company or, in the case of a waiver, by the party waiving compliance. No delay
on the party of any party in exercising any right, power or privilege hereunder
will operate as a waiver thereof, nor will any waiver on the part of any party
of any such right, power or privilege hereunder, not any single or partial
exercise of any right, power or privilege hereunder, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder. Notwithstanding anything herein to the contrary, the Company may
amend this Agreement in writing in any manner so that payments or benefits
hereunder comply with or continue to be exempt from Section 409A, including, but
not limited to, (i) adding a requirement that no payment or benefits due on
account of the Executive's Separation From Service shall be paid during the
six-month period commencing on the Executive's Date of Termination and (ii)
making payment of any amounts due to the Executive hereunder such that any such
payment is exempt from Section 409A (including making payment as soon as
administratively practicable, within the meaning of Section 409A, for such
purpose).

 

(b)               Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICT OF LAWS.

 

(c)                Headings. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

 

 

 



 16 

 

 

(d)               Notices. All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

    If to the Executive:  

Eugene L. Butler

at the address set forth in his personnel file at Deep Down, Inc.

                          If to the Company:            

Deep Down, Inc.

8827 W. Sam Houston Pkwy N., Suite 100

          Houston, Texas 77040          

Attention: General Counsel

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

(e)                Validity. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(f)                Withholding. The Company may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

(g)               Entire Agreement. Except as set out in Section 8(g), this
Agreement constitutes the entire agreement and understanding between the parties
relating to the subject matter hereof and supersedes all prior agreements
between the parties relating to the subject matter hereof.

 

(h)               Deferred Compensation and Specified Employee. The Executive
acknowledges and understands that none of the Company, its Affiliates, nor any
of their officers, directors or employees are responsible or liable for and none
of them guarantee the tax consequences of any payments or benefits under this
Agreement, including, but not limited to, any excise taxes or interest that may
be incurred under Section 409A.

 

11. Indemnity.

 

(a) Legal Fees. To the extent permitted by applicable law, and the By-Laws of
the Company, the Company agrees to defend, indemnify and hold harmless the
Executive from any and all claims, demands or causes of action, including
reasonable attorneys' fees and expenses, suffered or incurred by the Executive
as a result of the assertion or filing of any claim, demand, litigation or other
proceedings based, in whole or in part, upon statements, acts or omissions made
by or on behalf of the Executive pursuant to this Agreement and/or in the course
and scope of the Executive's employment by the Company. Within ten (10) days
after notice from the Executive of the filing or assertion of any claim for
which indemnification is provided (or sooner if action is required sooner in
order to properly defend the Executive), the Company shall designate competent,
experienced counsel to represent the Executive, at the Company's expense, which
counsel shall be subject to the Executive's approval, which shall not be
unreasonably withheld. Should the Company fail to so designate or pay, or make
arrangements for payment of, such counsel, then Executive shall have the right
to engage counsel of the Executive's choosing, and the Company shall be
obligated to pay or reimburse any and all fees and expenses incurred by the
Executive in defending himself in connection with any such claim.

 

(b) Insurance. During the entire employment period, and for a period of not less
than five years after termination of the Executive's employment, the Company
shall maintain, and pay all applicable premiums for, directors' and officers'
liability insurance, of which the Executive shall be an insured, which shall
provide full coverage for the defense and indemnification of the Executive, to
the fullest extent permitted by applicable law.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 



 17 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

           

EXECUTIVE

          /s/ Eugene L. Butler     Eugene L. Butler                

DEEP DOWN, INC.

          By:   /s/ Ronald E. Smith       Name:  Ronald E. Smith       Title:   
President and Chief Executive Officer    

 

 

 

 

 

 

 



 18 

 

 

EXHIBIT A

 

RELEASE

 

The Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company (as defined in the Executive's Employment
Agreement) and its affiliated companies and their directors, officers, employees
and representatives (collectively "Releasees"), from any and all claims,
liabilities, obligations, damages, causes of action, demands, costs, losses
and/or expenses (including attorneys' fees) of any nature whatsoever, whether
known or unknown, including, but not limited to, rights arising out of alleged
violations of any contracts, express or implied, any covenant of good faith and
fair dealing, express or implied, or any tort, or any legal restrictions on the
Company's right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended, and the Age
Discrimination in Employment Act of 1967, as amended, which the Executive claims
to have against any of the Releasees (in each case, except as to indemnification
provided by (a) the Executive's Employment Agreement with the Company (as
amended or superseded from time to time) and/or (b) by the Company's bylaws and
any indemnification agreement or arrangement permitted by applicable law and by
directors, officers and other liability insurance coverages to the extent you
would have enjoyed such coverages had you remained a director or officer of the
Company). In addition, the Executive waives all rights and benefits afforded by
any state laws which provide in substance that a general release does not extend
to claims which a person does not know or suspect to exist in his favor at the
time of executing the release which, if known by him, must have materially
affected the Executive's settlement with the other person. The only exception to
the foregoing are claims and rights that may arise after the date of execution
of this Release, claims and rights arising under any employee benefit plan and
claims and rights arising under Section 5 of the Executive's Employment
Agreement.

 

The Executive understands and agrees that:

 

  A. He has a period of twenty-one (21) days within which to consider whether he
desires to execute this Agreement, that no one hurried him into executing this
Agreement during that twenty-one (21)-day period, and that no one coerced him
into executing this Agreement.   B.       He has carefully read and fully
understands all of the provisions of this Release, and declares that this
Release is written in a manner that he fully understands.         C. He is,
through this Release, releasing the Releasees from any and all claims he may
have against the Releasees, and that this Release constitutes a release and
discharge of claims arising under the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. §§ 621-634, including the Older Workers' Benefit
Protection Act, 29 U.S.C. § 626(f).         D. He declares that his agreement to
all of the terms set forth in this Release is knowing and is voluntary.

 

 

 

 



 19 

 

 

  E. He knowingly and voluntarily intends to be legally bound by the terms of
this Release.         F. He was advised and hereby is advised in writing to
consult with an attorney of his choice concerning the legal effect of this
Release prior to executing this Release.         G. He understands that rights
or claims that may arise after the date this Release is executed are not waived.
        H. He understands that, in connection with the release of any claim of
age discrimination, he has a period of seven (7) days to revoke his acceptance
of this Release, and that he may deliver notification of revocation by letter or
facsimile addressed to the President of the Company, at 8827 W. Sam Houston Pkwy
N., Suite 100, Houston, TX 77040. Executive understands that this Release will
not become effective and binding with respect to a claim of age discrimination
until after the expiration of the revocation period. The revocation period
commences when Executive executes this Release and ends at 11:59 p.m. on the
seventh calendar day after execution, not counting the date on which Executive
executes this Release. Executive understands that if he does not deliver a
notice of revocation before the end of the seven-day period described above,
that this Release will become a final, binding and enforceable release of any
claim of age discrimination. This right of revocation shall not affect the
release of any claim other than a claim of age discrimination arising under
federal law.         I. He understands that nothing in this Release shall be
construed to prohibit Executive from filing a charge or complaint, including a
challenge to the validity of this Release, with the Equal Employment Opportunity
Commission or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission.

 

 

AGREED AND ACCEPTED, on this _____________ day of ___________________, _______.

 

___________________________________________

Name of Executive]

 

 

 

 

 

 

 



 20 

